NO. 07-06-0248-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  DECEMBER 19, 2006

                          ______________________________


                          PATRICK W. FRAZIER, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

            NO. 2005-408497; HONORABLE CECIL G. PURYEAR, JUDGE

                         _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                MEMORANDUM OPINION


       Pursuant to a guilty plea, Appellant, Patrick W. Frazier, was granted deferred

adjudication for aggravated assault with a deadly weapon and ordered to complete five

years of community supervision. The State subsequently filed a motion to proceed with

adjudication of guilt, and following a hearing, the trial court revoked Appellant’s community
supervision, adjudicated him guilty of the original offense, and sentenced him to five years

confinement. By a single point of error, Appellant contends the trial court erred because

it considered punishment evidence outside the record. We affirm.


       At the hearing on the State’s motion to proceed, Appellant pled true to three of the

seven alleged violations of his community supervision. One of the conditions of his

community supervision was that he have no contact with the victim “either directly or

indirectly, or by any other means.” Although Appellant admitted to violating this condition,

the State presented evidence that he was in contact with the victim. His probation officer

testified Appellant was with the victim in her vehicle when he was arrested for failing to

identify himself during a traffic stop and that the victim “bonded him out” the following day.

The officer also testified that he received telephone calls from Appellant on two separate

occasions in which Appellant provided the victim’s phone number as the number where he

could be contacted. The State also called the trooper that arrested Appellant who was

able to confirm that Appellant was with the victim at the time of his arrest.


       At the conclusion of the evidence, the trial court found Appellant violated the

conditions of his community supervision and adjudicated him guilty of the original offense.

Neither party presented evidence regarding punishment.1 Following brief statements from

both parties, the trial court revoked Appellant’s community supervision and sentenced him

to ten years confinement. When asked whether there was anything he needed to bring to


       1
           The State simply reurged the previous testimony.

                                              2
the attention of the court, Appellant asked the court to reconsider. The court then made

the following statement concerning Appellant’s inability to avoid contact with the victim:


       “My suspicion is you violated that one several times by being around her
       when you knew that a term and condition of your probation was that you
       were not to be around her, period.”


The court subsequently reduced Appellant’s term of confinement to five years.


       By his sole point of error, Appellant contends the court’s statement during the

pronouncement of the sentence was a violation of due process and that the use of “mere

speculation” during punishment violated his constitutional right to confrontation. We

disagree.


       As a prerequisite to appellate review, a defendant must make a timely request,

objection, or motion stating the grounds with sufficient specificity to apprise the trial court

of his complaint. Tex. R. App. P. 33.1(a). An appellant may not complain of error

pertaining to punishment where he failed to object or otherwise bring the error to the

attention of the trial court. Mercado v. State, 718 S.W.2d 291, 296 (Tex.Crim.App. 1986).

The purpose of this requirement "is to give to the trial court or the opposing party the

opportunity to correct the error or remove the basis for the objection." Martinez v. State,

22 S.W.3d 504, 507 (Tex.Crim.App. 2000). Because Appellant failed to apprise the trial

court of his complaint, his point presents nothing for review. Even assuming arguendo that

error was preserved, the trial court’s belief that Appellant contacted the victim on more than


                                              3
one occasion is supported by ample evidence in the record and was not an abuse of

discretion. See Cardona v. State, 665 S.W.2d 492, 493 (Tex.Crim.App. 1984). Appellant’s

point is overruled.


       Accordingly, the trial court’s judgment is affirmed.


                                                 Patrick A. Pirtle
                                                     Justice


Do not publish.




                                             4